Citation Nr: 1302247	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to September 1983.  He died in May 2007.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

On her April 2010 substantive appeal, the appellant requested that a Board hearing be held at the RO.  In August 2012, the RO notified the appellant in two letters that her Travel Board hearing was scheduled for a date in September 2012.  The appellant did not appear at the scheduled Board hearing and did not request a postponement of the hearing.  Therefore, her request for a hearing is deemed withdrawn.  When a claimant fails to appear for a hearing and has not successfully requested a postponement, then the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  

The Veteran died in May 2007 at the age of 45.  According to his death certificate, the immediate cause of death was cardiopulmonary arrest due to or as a consequence of respiratory failure, due to or as a consequence of liver and kidney failure.  Sepsis was also listed as a significant condition.  At the time of his death, service connection was not in effect for any disability.  

The few private medical records associated with the claims file indicate that physicians near the time of death believed that the Veteran had uncontrolled blood pressure and hypertension for many years, had diabetes mellitus for 20 years, and was on kidney dialysis.  He had apparently stopped taking blood pressure and diabetic medicines a year before a February 2007 record noted that fact.  A February 2007 CT scan noted left lower atelectasis in the lung.  Other records noted diagnoses of end-stage renal disease, anasarca, hypertension, congestive heart failure, liver failure, respiratory failure, and multisystem organ failure.  The only service treatment record found in the claims file, the December 1978 enlistment examination, shows that the Veteran had no abnormalities except for a scar on the right knee and moderate gynecomastia.  

To establish service connection for the cause of death, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b) (West 2002); 38 C.F.R. § 3.312 (2012).  The death of a veteran will be considered to have been due to a service-connected disability when the evidence establishes that the disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2012).  

The record shows that at the time of his death, the Veteran was not service-connected for any disability.  Accordingly, the Veteran's death was not caused by an already service-connected disability.  Nevertheless, the appellant may establish service connection for the cause of the Veteran's death when all of the evidence, including that pertinent to service, establishes that a disability which caused or contributed to death was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether in this case a fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2012).  

In her written submissions, the appellant claims that the Veteran's death from kidney and liver failure was caused by drinking contaminated water at Camp Lejeune in North Carolina when he was stationed there during his period of active duty, specifically his assignment to the Tarawa Terrace family housing.  His service separation from shows that during service the Veteran was a general warehouseman and that his last duty station was at Camp Lejeune.  The appellant also has referenced websites and news stories concerning the Agency for Toxic Substances and Disease Registry (ATSDR) and a health study on Camp Lejeune's water supply from the National Research Council (NRC).  

There are VA policies with regard to the development of claims involving veterans who served at Camp Lejeune between 1957 and 1987.  Those policies involve claims of service connection for disabilities due to contaminated drinking water.  It has been established that veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.  

While those issues are being studied, VA has determined that disability claims from veterans who served at Camp Lejeune during the period in question deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of those claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.  

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.   Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and closed by February 1985.  The ATSDR, a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.  

In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.  The claims file contains a letter from the Navy thanking a registrant, presumably the Veteran, for taking part in the Camp Lejeune Water registry.  The letter also indicated that the Navy was funding health studies to determine when the drinking water was first impacted, who may have consumed it, and whether or not there may be an association between exposure to the water and certain health conditions.  

These studies involved the NRC and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  

The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, including kidney cancer, hepatic steatosis, and renal toxicity.  

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

Verification of service at Camp Lejeune has already been established.  Additionally, Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure.  When feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty.  An October 2005 ATSDR press release found in the claims file asserted that people who lived in Camp Lejeune's Tarawa Terrace housing area anytime between 1968 and 1985 may have been exposed to contaminated drinking water.  The appellant's Notice of Disagreement implies that her husband lived in that housing area while stationed at the base.  

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.  

A medical opinion should be requested when a claim: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2012).  Those requirements establish a relatively low threshold for requesting medical examinations for Camp Lejeune veterans.  The first requirement is met when a claimant provides any credible lay or medical evidence showing a current diagnosis or symptoms of a disease or disability.  The second is met when service at Camp Lejeune between 1957 and 1987 is verified.  The third is met when the claimed disease or disability is one that can reasonably be associated with the known water contaminants at Camp Lejeune.  

When medical opinions are requested, it should be kept in mind that the claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO must provide them with the following Appendices to VBA Training Letter 11-03.  That information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03.  

Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune.  

Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  

Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987, and

Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  

That information is intended to provide the examiners with an adequate basis for providing a reasoned opinion which is a critical element for evaluating the claim.  

Appendix B of VBA Training Letter 11-03 provides a list of diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987 based on the publication by NRC of its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report includes a review of studies addressing exposure to TCE, and PCE, and a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer, renal toxicity, and hepatic steatosis.  

The Veteran was stationed at Camp Lejeune before his discharge in 1983.  Although respiratory failure, cardiopulmonary arrest, sepsis, and liver and kidney failure are not directly listed among the fourteen disease conditions identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, kidney and liver failure are listed on the Veteran's death certificate and kidney cancer, renal toxicity and hepatic steatosis are listed among the fourteen disease conditions.  Moreover, the Veteran was only 45 years old when he died.  In addition, the limited medical evidence found in the claims file indicates that hypertension and diabetes developed about the time of the Veteran's period of active duty.  The possibility exists that the Veteran's kidney and liver failure may have been due to hypertension and diabetes if not to the contaminated drinking water at Camp Lejeune.  However, little development has been done and the information and evidence of record does not contain sufficient medical evidence to decide the claim on appeal without a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that a medical opinion is necessary to determine the etiology and relationship, if any, between the kidney and liver failure listed on his death certificate and his period of active service, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  

In order to facilitate such a medical opinion, more development is necessary before the claims file is forwarded to a VA medical reviewer.  The Board finds that an additional request for service medical and personnel records pertaining to the appellant's service is necessary in this case.  To date, no personnel records were obtained and the only service medical record submitted from the National Personnel Records Center on microfiche was the Veteran's enlistment examination.  

The Board notes that the RO has not issued any memorandum that further efforts to obtain the appellant's service treatment records would be futile.  VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  Those records include but are not limited to military records, including service medical records.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  

Thus, an attempt should be made to obtain all of the Veteran's service records and verify the period of time the Veteran was stationed at Camp Lejeune, his duty during that time period, and, if possible, where he worked and lived.  

The Board also notes that the Veteran's death certificate shows that he died as an inpatient at the Henry Medical Center in Stockbridge, Georgia.  Therefore, other terminal treatment records from that facility may be available which are not currently of record.  Accordingly, a request for those records should be made on remand.  

In addition, the appellant has not provided any post-service private or VA medical evidence concerning the diagnosis and treatment of the Veteran's diabetes mellitus, hypertension, heart disease, liver disease, or kidney disease.  On remand, those records should be requested from the date of the Veteran's discharge from service in September 1983, especially from any specialists who treated him for kidney or liver disorders.  

A review of the claims file also shows that the appellant received an October 2007 notification letter with respect to her claim which is not in conformity with the notice requirements.  38 U.S.C.A. § 5103A (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter did not include a specific explanation of the lay and medical evidence and information required to substantiate a cause of death claim based on a disability not yet service-connected, nor did it relate how VA determines disability ratings and how effective dates are assigned.  That notification should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter that satisfies the notice requirements for cases seeking Dependency and Indemnity Compensation.  38 U.S.C.A. § 5103A (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter must include:  (1) an explanation of the lay and medical evidence and information required to substantiate a cause of death claim based on a disability not yet service connected, and (2) information on how disability ratings and effective dates are assigned.  

2.  Send to the appellant a letter requesting that she provide sufficient information and authorization to enable VA to obtain any additional evidence (from both VA and non VA health care providers) pertinent to the claim on appeal that is not currently of record.  Specifically, she should provide authorization for VA to obtain all outstanding private medical records from the time of the Veteran's service discharge in September 1983 through his inpatient stay at the Henry Medical Center before his death which concern the diagnosis and treatment of the Veteran's diabetes mellitus, hypertension, heart disease, liver disease, or kidney disease, especially from any specialists who treated him for kidney or liver disorders, including Drs. Ayeni, Kassem, Mushfiq, Obiekwe, Tagoe, Kurl, and Kusan, who were identified in the 2007 medical evidence of record.  Any records received shall be associated with the claims file. 

3.  Request from the appellant information about the Veteran's time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty locations.  

4.  Obtain the Veteran's complete service personnel and medical records from his active service from November 1979 to September 1983 from the National Personnel Records Center, the Navy department, or any other appropriate repository of Marine service members' records.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The appellant is to be notified of unsuccessful efforts and requested to submit any service medical or personnel records in her possession.  

5.  After completion of the above, forward the claims folder to a VA physician to obtain a medical opinion as to the likely etiology of the Veteran's kidney and liver failure, with consideration of his service at Camp Lejeune before discharge in 1983.  A complete rationale for all opinions offered must be included.  The examiner must be provided with the claims file and a copy of VBA Fast Letter/Training Letter 11-03 with the four appendices, for review in conjunction with the examination.  The examiner should be notified that the water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  Those include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran served at Camp Lejeune during that period and the appellant is claiming service connection for the cause of his death.  Thus, she is seeking service connection for one or more of the diseases listed on his death certificate:  kidney failure, liver failure, cardiopulmonary attack, respiratory failure, or sepsis.  The examiner should provide the following opinions:

(a)  Please opine whether it is at least as likely as not (50 percent or greater probability) that any kidney failure, liver failure, cardiopulmonary attack, respiratory failure, or sepsis is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune, and provide a rationale for that opinion.  Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered, if available.  

(b)  Please opine as to whether it is at least as likely as not (50 percent or greater probability) that kidney failure, liver failure, cardiopulmonary attack, respiratory failure, or sepsis, listed on the Veteran's death certificate as causes of death are otherwise related to the Veteran's service, including whether any diabetes mellitus or hypertension is related to service and caused or aggravated his kidney or liver damage.

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


